

116 HR 7665 IH: To direct the United States Trade Representative to extend the exclusions of goods of China from additional duties imposed under section 301 of the Trade Act of 1974, and for other purposes.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7665IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mrs. Walorski (for herself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the United States Trade Representative to extend the exclusions of goods of China from additional duties imposed under section 301 of the Trade Act of 1974, and for other purposes.1.Extension of exclusions of goods of China from additional duties imposed under section 301 of the Trade Act of 1974(a)In generalNot later than 30 days after the date of the enactment of this Act, the United States Trade Representative—(1)shall extend the date of expiration of each exclusion of a good of China from additional duties imposed under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) that has been granted under the authority of such section and is in effect as of July 16, 2020 for a period of not less than one year from such date of expiration; and(2)shall publish in the Federal Register a notice of such extension.(b)ExceptionThe Trade Representative is not required to extend the date of expiration of the exclusion of a good of China from additional duties as described in subsection (a) if, not later than fifteen days after the date of the enactment of this Act, the Trade Representative—(1)determines that—(A)the good is strategically important or related to Made in China 2025’ or other Chinese industrial programs; and(B)extension of such date of expiration would cause severe harm to the United States; and(2)provides a detailed justification for such determination to—(A)the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate; and(B)the party that requested the exclusion; and(3)publishes in the Federal Register a notice of such determination.(c)U.S. Customs and Border ProtectionNot later than 30 days after the date of enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall issue updated instructions with respect to entry guidance and implementation of this Act.